Citation Nr: 1756661	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to August 1960 and from February to March 1991; he also served in the Tennessee Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2017, the Board remanded the Veteran's claim for further development.

As noted in the April 2017 remand, the issue of entitlement to service connection for chronic ear infections has been raised by the record in statements dated July 2012 and September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for atrial fibrillation based on the fact that he was diagnosed with atrial fibrillation prior to his discharge from the National Guard.  See September 2013 Veteran Statement.  A May 1993 private treatment record notes that the Veteran was admitted to the emergency room on May 1, 1993, after developing a rapid irregular pulse during a separation physical examination.  He was diagnosed with paroxysmal atrial fibrillation.

The April 2017 remand directed the AOJ to verify the Veteran's dates and type of  service in 1993, and to confirm that all of the Veteran's service treatment records had been associated with the record, including records from his service in the Air Force Reserve, the Navy Reserve, and the Tennessee Air National Guard.

In May and June 2017, the AOJ obtained personnel record that show that the Veteran was on inactive duty for training on May 1, 1993.  Additionally, in May 2017, the AOJ submitted a request for information to the National Personnel Records Center (NPRC) for any personnel or medical records related.  Later that month, the NPRC responded that all available service treatment records relating the Veteran had been provided, and that no additional records were available.

Despite the NPRC's response, there appears to still be additional outstanding service treatment records.  Specifically and pertinent to the appeal, the May 1993 separation examination that first noted the Veteran's atrial fibrillation is not of record.  Therefore, to ensure that there is a complete record upon which to decide the Veteran's claims, the AOJ should contact any appropriate source, to include the NPRC and the Tennessee Air National Guard, to obtain his complete service treatment records, to specifically include the May 1993 separation examination.  If any additional service treatment records, including the May 1993 examination report, are unavailable, such should be documented in the record.  38 C.F.R. § 3.159(c)(2) (2017).

It appears that the Veteran was on INACDUTRA when the atrial fibrillation was identified.  Service connection would be permitted for injuries, myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training, but not diseases.  38 U.S.C. § 101(24)(C), 1110 (2012).  The Board is not permitted to rely on its own medical conclusions, but must instead obtain competent medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The record does not include an opinion as to whether atrial fibrillation is a disease or injury or akin to a myocardial infarction or cardiac arrest.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all service treatment records, to specifically include the May 1993 separation examination.  Efforts should continue until the records are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.  

If any records cannot be obtained notify the Veteran of the efforts made and any additional actions that will be taken on the claim

2.  Obtain a VA medical opinion as to whether atrial fibrillation is a disease or an injury; and whether it is akin to a myocardial infarction or cardiac arrest.  The opinion provider should provide reasons for the opinion.

3.  If the benefits sought on appeal are not fully granted, issue a Supplemental Statement of the Case (SSOC).  Then, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


